United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, NEWARK LIBERTY
INTERNATIONAL AIRPORT, Newark, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1470
Issued: October 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2020 appellant, through counsel, filed a timely appeal from a February 14,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, ef fective March 6, 2019, as she no longer had
disability or residuals due to her accepted February 13, 2004 employment injury; and (2) whether
appellant has met her burden of proof to establish continuing employment-related disability or
residuals on or after March 6, 2019 causally related to her accepted February 13, 2004 employment
injury.
FACTUAL HISTORY
On February 23, 2004 appellant, then a 46-year-old transportation security screener, filed
a traumatic injury claim (Form CA-1) alleging that on February 13, 2004 she injured her back
when lifting a bag during a bag check while in the performance of duty. She stopped work on
February 13, 2004. OWCP accepted the claim for sprain of lumbosacral joint/ligament, right ankle
sprain, and right tibialis tendinitis. It paid appellant wage-loss compensation on the supplemental
compensation rolls, effective March 28, 2004, and on the periodic compensation rolls, effective
May 16, 2004.
On November 6, 2018 OWCP referred appellant along with a statement of accepted facts
(SOAF) for a second opinion evaluation with Dr. Andrew Farber, an osteopath and Board-certified
orthopedic surgeon, to determine the status of her accepted employment-related conditions.
In a November 27, 2018 report, Dr. Farber noted the SOAF, appellant’s history of injury
and medical treatment. He reported that appellant walked with a slightly antalgic gait. Appellant’s
physical examination revealed that she was mildly tender to palpation in the paraspinal region,
with 50 degrees flexion, 20 degrees extension and 20 degrees bilateral side bending, 5/5 strength
in the lower extremity with ability to heel and toe rise. Appellant had negative straight leg raising
sign bilaterally. The right ankle had mild anterolateral tenderness and swelling with full strength
and no gross instability noted. Range of motion findings were reported and no focal neurovascular
deficit was noted. Dr. Farber opined, based on his physical examination findings and the medical
records provided, that appellant did not currently have any objective findings of the accepted
conditions. He further noted that the medical evidence did not indicate that a preexisting condition
was aggravated or affected by the employment injury. Dr. Farber opined that appellant did not
have any residuals of the accepted conditions or any additional diagnosed conditions as a result of
the employment injury. He indicated that she had reached maximum medical improvement, there
was no disability as a result of the employment injury, and she could return to her full-time regular
duties with no restrictions. Dr. Farber also found that no further treatment was recommended
based on his examination.
On December 17, 2018 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits, as the evidence of record established that she no longer had employmentrelated residuals or disability due to her accepted work-related conditions. It afforded her 30 days
to submit additional evidence or argument, in writing, if she disagreed with the proposed
termination of benefits.

2

In a December 27, 2018 statement, appellant disagreed with the proposed termination. In
a January 11, 2019 statement, counsel also disagreed with the proposed termination of benefits
based on new medical evidence, which he contended supported that she continued to have residuals
of her accepted employment conditions.
In a December 11, 2018 report, Dr. Igor Stiler, a Board-certified neurologist, noted
appellant’s complaints of back pain radiating to both legs and that she stopped trigger point
injections as those did not help. Examination revealed L4-S1 tenderness, left greater than right,
with decreased range of motion of left-sided flexion and extension and positive straight leg raise
bilaterally. There was also decreased pinprick and light touch sensation involving the left leg
distally and ¼ deep tendon reflexes in the upper and lower extremities. Dr. Stiler opined that
appellant was disabled from work. He also recommended physical therapy. In a December 14,
2018 progress report, Dr. Stiler indicated that he examined appellant on December 11 and
12, 2018. He diagnosed lumbar radiculopathy and Type 2 diabetes mellitus with diabetic
neuropathy. Dr. Stiler opined, with a checkmark “yes,” that the employment injury was the
competent medical cause of the conditions and that appellant was temporary totally disabled.
In a January 30, 2019 letter, OWCP advised appellant that her physician needed to provide
medical rationale, which explained how the diagnosed lumbar radiculopathy was caused or
aggravated by the February 13, 2004 employment injury. It afforded her 30 days to provide the
requested information.
In another letter of even date, OWCP noted that Dr. Farber had indicated in his report that
appellant did not suffer from any residuals of the accepted conditions or an y additional diagnosed
conditions as a result of the employment injury. It requested that he address whether the diagnosed
lumbar radiculopathy was caused or aggravated by the February 13, 2004 employment-related
injury and, if so, whether there were any residuals or whether the condition had resolved.
In a February 7, 2019 addendum report, Dr. Farber responded that the diagnosed lumbar
radiculopathy was caused by the February 13, 2004 employment injury. He indicated that, at the
time of his examination, there were no residuals present and appellant had a negative straight leg
raising sign bilaterally with full strength in the lower extremities. Dr. Farber concluded that the
lumbar radiculopathy condition had resolved.
In a February 27, 2018 report, Dr. Stiler noted the history of appellant’s February 13, 2004
employment injury and that her electromyography (EMG) studies revealed bilateral L4, L5, and
S1 radiculopathy. He reported examination findings for both the cervical and lumbar spine, noting
tenderness bilaterally and abnormal range of motion findings for left-side extension lumbar spine
with positive bilateral straight leg raise. Dr. Stiler diagnosed chronic lumbar radiculopathy with
diabetic neuropathy. He opined that appellant was totally disabled and that she should resume
physical therapy since her symptoms worsened after she stopped physical therapy.
On February 28, 2019 OWCP expanded the acceptance of appellant’s claim to include the
additional condition of lumbar radiculopathy.

3

OWCP received January 18 and 24 and February 7, 2019 form reports from Dr. Stiler
wherein he opined that appellant was totally disabled as a result of lumbar radiculopathy and Type
2 diabetes mellitus with diabetic neuropathy.
By decision dated March 5, 2019, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective March 6, 2019. It found that the weight of the medical evidence
rested with Dr. Farber’s opinions in his reports dated November 27, 2018 and February 7, 2019
that she did not have a current disability due to the February 13, 2004 employment injury,
including a lumbar radiculopathy condition, which had resolved at the time of his examination.
OWCP received additional form reports from Dr. Stiler dated March 15, April 15, May 15,
and June 7 and 21, 2019 in which he continued to opine that appellant was totally disabled as a
result of lumbar radiculopathy and Type 2 diabetes mellitus with diabetic neuropathy.
In a June 20, 2019 report, Dr. Stiler reported examination findings of appellant’s lumbar
spine, which included abnormal range of motion findings and positive straight leg raise bilaterally
with decreased sensory examination of the distal lateral left lower extremity and deep tendon
reflects 1-2/4. He opined that her bladder issues were likely secondary to the lumbar
radiculopathy. Dr. Stiler opined that appellant was totally disabled from working.
On November 13, 2019 appellant, through counsel, requested reconsideration. In a
statement of even date, counsel argued that the medical evidence established tha t appellant
continues to establish disability due to her accepted conditions and that the class of accepted
medical conditions must be expanded.
In an October 8, 2019 report, Dr. Stiler noted that appellant was first evaluated in his office
during February 2018. He noted the history of the February 13, 2004 employment injury and her
medical course. Based on the history of injury, Dr. Stiler’s neurologic examinations performed
between February 27, 2018 and June 20, 2019, and his review of the medical records, he diagnosed
appellant with chronic lumbar radiculopathy, progressive, with L2-3 herniated disc impinging on
the left L2 nerve root and bulging disc at L5-S1, chronic cervical radiculopathy with derangement
with herniated discs at C2-3, C3-4, C3-5, C5-6, and C6-7, internal derangement of both knees with
lateral meniscal tear of the right knee, and diabetic peripheral neuropathy. He opined that she has
remained symptomatic from her diagnosed conditions since her work injury an d should be
considered totally disabled. Dr. Stiler also indicated that appellant had restrictions on lifting,
sitting, and standing in an eight-hour workday.
In a March 28, 2019 report, Dr. Sudharam Idupuganti, a Board-certified psychiatrist,
reported that appellant had been treated since November 2006 for various complaints, including
increasing back pain. He also reported that she became increasingly more depressed in the past
two years after her mother’s prolonged illness, nursing home stay and death in April 2017.
Dr. Idupuganti opined that appellant’s depression began after she was injured in her job on
February 13, 2004. Appellant developed back pain and was diagnosed as having L5 -S1 disc
prolapse and right ankle and tendon and ligament injury. Dr. Idupuganti reported her symptoms,
noting that she had a past history of panic attacks that lasted a few months in the 1980’s, which
did not require psychiatric treatment. He opined that appellant was a well-adjusted individual prior
to her employment-related fall and back and ankle injury. Dr. Idupuganti noted her mental status

4

examination and diagnosed major depression, single episode, severe with melancholia , posttraumatic stress disorder, continued panic disorder, and dysthymic disorder. He reported that
appellant’s conditions had continued since 2004 and had not significantly improved with
psychiatric treatment to date. Dr. Idupuganti, thus, opined that she was unable to work in any
gainful employment due to the intensity of her anxiety and depression as well as her back and
ankle pain, which were a direct consequence of her February 13, 2004 employment injury.
By decision dated February 14, 2020, OWCP denied modification of its March 5, 2019
decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.3 It may not terminate compensation
without establishing that the disability had ceased or that it was no longer related to the
employment. 4 OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment. 7
ANALYSIS -- ISSUE 1
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective March 6, 2019, as she no longer had disability or
residuals due to her accepted February 13, 2004 employment injury.
In his November 27, 2018 report, Dr. Farber described the February 13, 2004 employment
injury and noted that appellant’s claim was accepted for sprain of lumbosacral joint/ligament, right
ankle sprain, and right tibialis tendinitis. He also noted that the diagnostic testing showed lumbar
radiculopathy. Dr. Farber conducted a physical examination and related appellant’s examination
findings. He opined, based on his physical examination findings and the medical records provided,
that she did not currently have any objective findings of the accepted conditions. Dr. Farber also
indicated that the medical evidence of record did not indicate that a preexisting condition was
3

C.C., Docket No. 19-1062 (issued February 5, 2020); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
4

See T.M., Docket No. 19-1058 (issued March 30, 2021); G.T., Docket No. 18-01302 (issued October 22, 2019);
A.G., Docket No. 18-0749 (issued November 7, 2018); Elsie L. Price, 54 ECAB 734 (2003).
5

R.R., Docket No. 19-0173 (issued May 2, 2019); Del K. Rykert, 40 ECAB 284 (1988).

6

L.W., Docket No. 18-1372 (issued February 27, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

See T.M., supra note 4; A.M., Docket No. 18-1243 (issued October 7, 2019); R.P., Docket No. 17-1133 (issued
January 18, 2018); A.P., Docket No. 08-1822 (issued August 5, 2009).

5

aggravated or affected by the employment injury. Thus, he opined that appellant did not have any
residuals of the accepted conditions or any additional diagnosed conditions as a result of the
employment injury, there was no disability as a result of the employment injury, and she was able
to return to her full-time regular duties with no restrictions. In his February 7, 2019 addendum
report, Dr. Farber indicated that her diagnosed lumbar radiculopathy was caused by the
February 13, 2004 employment injury. He opined that the lumbar radiculopathy had resolved
without residuals since, at the time of his examination, appellant had a negative straight leg raising
sign bilaterally with full strength in the lower extremities.
The Board finds that OWCP properly determined that Dr. Farber’s opinion constitutes the
weight of the medical opinion evidence. Dr. Farber based his opinion on a proper factual and
medical history and physical examination findings and provided medical rationale for his opinion
that appellant did not have a current residual injury. He noted that examination findings were
normal with objective findings to indicate any residuals of the accepted conditions. The Board
finds that Dr. Farber provided a well-rationalized opinion based on medical evidence regarding
appellant’s February 13, 2004 employment injury residuals and disability. Accordingly, OWCP
properly relied on his second opinion reports in terminating her wage-loss compensation and
medical benefits for the February 13, 2004 employment injury.8
Following its December 17, 2018 notice of proposed termination, OWCP received a
February 27 and December 11 and 14, 2018 reports, and January 18 and 24 and February 7, 2019
form reports from Dr. Stiler, who opined that appellant was totally disabled as a result of lumbar
radiculopathy and Type 2 diabetes mellitus with diabetic neuropathy. In his February 27, 2018
report, Dr. Stiler noted the history of the February 13, 2004 employment injury and that EMG
diagnostic testing revealed bilateral L4, L5, and S1 radiculopathy. He conducted a physical
examination of appellant’s cervical and lumbar spine and noted examination findings. Dr. Stiler
diagnosed chronic lumbar radiculopathy with diabetic neuropathy and opined that she was totally
disabled. However, he did not address in his December 2018 and 2019 reports whether appellant
had continued residuals of her employment-related lumbar radiculopathy, based upon objective
medical findings. Dr. Stiller did not provide a probative medical opinion, based on objective
medical findings that she was disabled or currently required medical treatment due to an
employment-related condition. 9 The Board finds, therefore, that the remaining contemporaneous
medical evidence is insufficient to overcome the weight of medical evidence given to Dr. Farber’s
second opinion reports in terminating appellant’s wage-loss compensation and medical benefits,
effective March 6, 2019, for the February 13, 2004 employment injury.10
LEGAL PRECEDENT -- ISSUE 2
As OWCP properly terminated appellant’s wage-loss and medical benefits, the burden
shifted to her to establish continuing disability or residuals, after that date, causally related to her
8

See C.C., supra note 3; S.M., Docket No. 18-0673 (issued January 25, 2019); see also A.F., Docket No. 16-0393
(issued June 24, 2016).
9

See A.M., supra note 7; see E.C., Docket No. 17-1645 (issued June 11, 2018).

10

See N.G., Docket No. 18-1340 (issued March 6, 2019); see also J.P., Docket No. 16-1103 (issued
November 25, 2016).

6

accepted injury. 11 To establish a causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such a causal
relationship.12 Causal relationship is a medical issue and the medical evidence required to establish
a causal relationship is rationalized medical evidence. 13
When an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.14
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish continuing
employment-related disability or residuals on or after March 6, 2019 causally related to her
accepted February 13, 2004 employment injury.
Following the termination of her wage-loss compensation and medical benefits, effective
March 6, 2019, appellant submitted additional reports from Dr. Stiler. In his form reports dated
March 15, April 15, May 15, and June 7 and 21, 2019, Dr. Stiler again concluded that she was
totally disabled as a result of lumbar radiculopathy and Type 2 diabetes mellitus with diabetic
neuropathy. While he continued to provide an opinion that appellant was unable to return to work,
his opinion was merely conclusory in nature.15 Dr. Stiler did not provide medical rationale
explaining the objective findings substantiating his diagnosis and how the diagnosed condition
was disabling. A medical opinion not fortified by medical rationale is of diminished probative
value.16 These reports, therefore, are of diminished probative value to establish appellant’s
entitlement to continued wage-loss compensation and medical benefits. 17
In his June 20, 2019 report, Dr. Stiler reported abnormal examination physical examination
findings regarding appellant’s lumbar spine. He opined that her bladder issues were likely
secondary to the lumbar radiculopathy and that she was totally disabled. Again, Dr. Stiler failed

11

E.J., Docket No. 20-0013 (issued November 19, 2020); B.A., Docket No. 17-1471 (issued July 27, 2018); Manuel
Gill, 52 ECAB 282 (2001).
12

C.L., Docket No. 18-1379 (issued February 3, 2019); T.M., Docket No. 08-0975 (issued February 6, 2009).

13

See C.S., Docket No. 18-0952 (issued October 23, 2018); Paul Foster, 56 ECAB 208 (2004); Jacqueline M.
Nixon-Steward, 52 ECAB 140 (2000).
14

See S.L., Docket No. 19-0603 (issued January 28, 2020); T.E., Docket No. 18-1595 (issued March 13, 2019);
T.F., Docket No. 17-0645 (issued August 15, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).
15

See A.T., Docket No. 20-0334 (issued October 8, 2020).

16

See L.S., Docket No. 19-0959 (issued September 24, 2019); M.H., Docket No. 17-0210 (issued June 3, 2018).

17

See R.R., Docket No. 19-0173 (issued May 2, 2019); O.W., Docket No. 17-1881 (issued May 1, 2018).

7

to address the relevant issue of whether appellant had continued residuals of her employmentrelated lumbar radiculopathy, based upon objective findings.18
In his October 8, 2019 report, Dr. Stiler noted the history of the February 13, 2004
employment injury and appellant’s medical course, including his neurologic examinations
performed between February 27, 2018 and June 20, 2019, and his review of the medical records.
He diagnosed chronic lumbar radiculopathy, progressive, with L2-3 herniated disc impinging on
the left L2 nerve root and bulging disc at L5-S1, chronic cervical radiculopathy with derangement
with herniated discs at C2-3, C3-4, C3-5, C5-6, and C6-7, internal derangement of both knees with
lateral meniscal tear of the right knee, and diabetic peripheral neuropathy. Dr. Stiler opined that
appellant has remained symptomatic from her diagnosed conditions since her work injury and
should be considered totally disabled. He also provided work restrictions on lifting, sitting, and
standing in an eight-hour work day. Besides providing conflicting opinions on whether appellant
was totally or partially disabled, Dr. Stiler again did not relate current objective diagnostic
findings. He also diagnosed her with cervical and bilateral knee conditions and diabetic peripheral
neuropathy which have not been accepted under this claim, but he did not provide an opinion as
to whether the reported neck and bilateral knee conditions and diabetic peripheral neuropathy are
causally related to the accepted February 13, 2004 employment injury. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship. 19 Thus, Dr. Stiler’s reports are
insufficient to cause a conflict of medical opinion with Dr. Farber’s opinion.20
Appellant also submitted a March 28, 2019 report from Dr. Idupuganti. Dr. Idupuganti
began treating her two years after the February 13, 2004 employment injury. He opined that
appellant’s depression began after the February 13, 2004 employment injury, noting that she
developed back pain and was diagnosed as having L5-S1 disc prolapse and right ankle and tendon
and ligament injury, and that she was a well-adjusted individual prior to her employment-related
fall and back and ankle injury. Dr. Idupuganti diagnosed major depression, single episode, severe
with melancholia, post-traumatic stress disorder, and continued panic disorder and dysthymic
disorder. He opined that the intensity of appellant’s anxiety and depression, as well as her back
and ankle pain, are a direct consequence of her February 13, 2004 employment injury and rendered
her totally disabled from any gainful employment. OWCP has not accepted anxiety and depression
conditions in this claim. Besides indicating that appellant was a well-adjusted individual prior to
the employment-related injury, Dr. Idupuganti has not offered any medical rationale which
explained how or why her emotional conditions and disability arose due to her employment
injury.21

18

Id.

19

A.M., Docket No. 18-0562 (issued January 23, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018); Leslie C. Moore, 52 ECAB 132 (2000).
20

See V.P., Docket No., 19-0645 (issued February 22, 2021).

21

See supra note 16.

8

The Board thus finds that appellant has not met her burden of proof to establish continuing
employment-related disability or residuals, on or after March 6, 2019, due to the accepted
employment injury.
On appeal counsel asserts that the termination is contrary to the medical evidence on file
and the law. As explained above, OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits. Additionally appellant has not met her burden of proof
to establish continuing employment-related disability or residuals on or after March 6, 2019 due
to the accepted employment injury.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective March 6, 2019, as she no longer had disability or
residuals due to her accepted February 13, 2004 employment injury. The Board further finds that
she has not met her burden of proof to establish continuing employment-related disability or
residuals on or after March 6, 2019 causally related to her accepted February 13, 2004 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

